Name: Commission Regulation (EEC) No 3714/85 of 19 December 1985 concerning Annexes III and VII to Council Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 357 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3714 / 85 of 19 December 1985 concerning Annexes III and VII to Council Regulation (EEC) No 2072 / 84 on common rules for imports of certain textile products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is appropriate to establish the 1986 allocation between Member States of these quantitative limits for economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 The allocation for 1986 of the Community quantitative limits referred to in Annex III to Regulation (EEC) No 2072 / 84 is set out in Annex A hereto . Article 2 The 1986 allocation between Member States of the OPT quantitative limits referred to in the Appendix to Annex VII to Regulation ( EEC ) No 2072 ' 84 is set out in Annex B hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2072 / 84 of 29 June 84 on common rules for imports of certain textile products originating in China ('), and in particular Article 18 and Annex VII , Article 1 thereof , Whereas , in Annex III to Regulation (EEC ) No 2072 / 84 , it is stated that the allocations as between Member States of quantitative limits for 1986 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1986 ; Whereas it is appropriate to provide for 1986 the same allocations as those published in Annex III to Regulation (EEC) No 2072 / 84 ; Whereas the abovementioned Regulation provides that the allocations between Member States of quantitative limits specific to outward processing trade (OPT) imports for 1984 to 1988 are carried out in accordance with the procedure laid down in Article 16 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No 198 , 27 . 7 . 1984 , p. 1 . No L 357 / 2 31 . 12 . 85Official Journal of the European Communities ANNEX A QUANTITATIVE LIMITS FOR 1986 GROUP I A Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1 55.05 China TonnesCotton yarn , not put up for retail sale 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 D F 1 BNL UK IRL DK GR EEC 1 413 599 149 203 90 99 63 167 2 783 2 ( ! ) 55.09 China TonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , nar ­ row woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : D F I BNL UK IRL DK GR EEC 3 532 5 030 1 887 3 319 4 231 625 1 673 308 20 605 (') 55.09-03 , 06 , 07 , 08 11 , 12 , 13 16 , 17 , 19 32 , 34 , 35 39 , 41 , 49 53 , 54 , 55 59 , 61 , 63 66 , 67 , 68 71 , 73 , 75 78 , 79 , 80 83 , 84 , 85 89 , 90 , 91 98 , 99 04 , 05 , 09 , 10 , 14 , 15 , 21 , 29 , 37 , 38 , 51 , 52 , 56 , 57 , 64 , 65 , 69 , 70 , 76 , 77 , 81 , 82 , 87 , 88 , 92 , 93 , 2 a China Tonnesa } Of which other than un ­ bleached or bleached 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 D F 1 BNL UK IRL DK GR 353 503 189 C ) 423 63 167 157 3 56.07 A China TonnesWoven fabrics of man-made fibres (discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres ( discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics : D F 1 BNL UK IRL DK GR EEC 574 345 292 2 297 140 55 81 62 3 846 ( ! ) 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 0 ) See Appendix . 31 . 12 . 85 No L 357 / 3Official Journal of the European Communities c CCT NIMEXE heading code g0ry No ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) Of which other than un ­ bleached or bleached China D F I BNL UK IRL DK GR Tonnes 57 35 29 C ) 14 5 8 7 ') Sec Appendix . No L 357 / 4 Official Journal of the European Communities 31 . 12 . 85 GROUP I B Cate ­ gory CCT heading No N1MEXL code ( 19861 Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 China 1 000 pieces4 60.04 B I D F I BNL UK IRL DK GR EEC 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 1 647 1 652 907 614 908 43 133 45 5 949 [&gt;) II a ) b ) c ) IV b ) 1 aa ) dd ) 2 ee ) d ) 1 aa ) dd ) 2 dd ) Under garments . knitted or crocheted , not elastic or rub ­ berized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , under ­ vests and the like , knitted or crocheted , not elastic or rub ­ berized , other than babies' gar ­ ments , of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pull ­ overs , of regenerated textile fibres , other than babies' gar ­ ments 5 60.05 A I a ; China 1 000 pieces II b ) 4 bb ) D F I BNL UK IRL DK GR EEC 1 79 1 1 064 928 480 1 487 (') 46 115 38 5 949 ( ! ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : jerseys , pullovers , slip-overs , waist-coats , twinsets , cardigans , bed jackets and jumpers , knitted or crocheted , not elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 6 Men 's and boys' outer garments : China C 1 ) 1 000 pieces61.01 B V d 1 2 3 e ) 1 2 3 D F I BNL UK IRL DK GR EEC 3 439 1 331 917 1 002 (') 492 61 321 43 7 606 E 1 )61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 Women's , girls' and infants' outer garments : B. Other : Men 's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres 61.02-66 , 68 . 72 (') See Appendix . 31 . 12 . 85 Official Journal of the European Communities No L 357 / 5 Mem C ate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries ber States Units Quantitative limits from 1 January to 31 December 1986 7 60.05 China 1 000 pieces A II b ) 4 aa ) 22 33 44 55 D F I BNL UK IRL ­ DK GR EEC 693 321 358 141 197 24 61 26 1 82161.02 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted ( not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres B II e ) 7 bb ) cc ) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 8 61.03 China 1 000 pieces A Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man ­ made textile fibres 61.03-11 , 15 , 19 D F I BNL UK IRL DK GR EEC 3 541 797 844 594 1 098 63 436 45 7418 No L 357 / 6 Official Journal of the European Communities 31 . 12 . 85 GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry-towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics China D F I BNL UK IRL ­ DK GR EEC Tonnes 999 412 418 233 634 25 272 18 3 011 20 62.02 B I a ) c ) Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : China D F I BNL UK Tonnes 62.02-12 , 13 , 19 Bed linen , woven IRL DK GR EEC (') 23 56.05 B Yarn of man-made fibres (discon ­ tinuous or waste ), not put up for retail sale : China D F I BNL Tonnes 1 333 555 978 2 045 li B. Of regenerated textile fibres : II UK 290 \\I IRL\ 22 \ 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of discontinuous or waste regenerated fibres , not put up for retail sale li DK 141 GRI 38 EEC 5 402 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR Tonnes 732 475 372 220 533 36 107 5^ EEC 2 532 (') See Appendix . 31 . 12 . 85 Official Journal of the European Communities No L 357 / 7 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description 39 Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 China (') D Tonnes 1 286 F\ 768 I\ 614 BNL\ 503 UK 597 IRL\ 42 DKl 125 GR\ 464 EEC 4 399 62.02 B II a ) c) III a ) 2 c Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 1 ) See Appendix . No L 357 / 8 Official Journal ot the European Communities 31 . 12 . 85 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber Stares Units Quantitative limits from 1 January to 31 December 1986 12 60.03 A B I II b ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pairs 1 709 4 747 759 1 206 1 509 45 343 65 10 383 13 60.04 B IV b ) 1 cc ) 2 dd ) d ) 1 cc ) 2 cc) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Men's and boy's underpants and briefs , women's , girls' and in ­ fants* (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres China D F BNL IRL 1 000 pieces 4 326 1 028 784 65 15 B 61.02 B II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven overcoats , raincoats and other coats , cloaks and capes; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile-fibres China 1 BNL IRL 1 000 pieces 76 130 5 16 61.01 B V c ) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boy's woven suits ( in ­ cluding coordinate suits consist ­ ing of two or three pieces , which are ordered , packed , con ­ signed and normally sold together ), of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits China F UK 1 000 pieces 222 130 31 . 12 . 85 Official Journal of the European Communities No L 357 / 9 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 17 61.01 B V a ) 1 2 3 61.01-34 , 36 , 37 Men's and boys' outer garments : Men's and boys' woven jackets ( excluding waister jackets ) and blazers , of wool , of cotton or of man-made textile fibres China F I UK 1 000 pieces 146 62 86 18 61.03 B C 61.03-51 , 55 , 59 , 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC Tonnes 97 75 190 29 116 3 42 5 557 19 61.05 A 61.05-10 , 99 Handkerchiefs China (') D F I 1 000 pieces 18 860 5 953 m ill BNL UK IRL DK GR 1 v* 1 13 007 9 064 334 2 188 400 I EEC 60 137 21 61.01 R IV \i Men's and boys' outer garments : China D F 1 000 pieces 2 292 788 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Women's , girls ' and infants ' outer garments : B. Other : Parkas ; anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres I BNL UK IRL DK GR EEC 539 323 490 20 94 40 4 586 24 60.04 B IV b ) 1 bb ) 2 aa ) bb ) d ) 1 bb ) 2 aa ) bb ) 60.04-47 , 73 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Men's and boys' pyjamas , knit ­ ted or crocheted , of cotton or of synthetic textile fibres China D F I BNL UK 1 000 pieces 3 440 655 328 240 273 60.04-51 , 53 , 81 , 83 Women's , girls' and infants' ( other than babies') knitted or crocheted pyjamas and night ­ dresses , of cotton or of synthetic fibres ) See Appendix . No L 357 / 10 Official Journal of the European Communities 31 . 12 . 85 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 26 60.05 A II b ) 4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 60.05-45 , 46 , 47 , 48 61.02-48 , 52 , 53 , 54 Outer-garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man ­ made textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 1 062 391 330 111 436 15 74 30 2 449 27 60.05 A II b ) 4 dd) 61.02 B II e ) 5 aa ) bb ) cc) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven and knitted or crocheted skirts , in ­ cluding divided skirts China UK 1 000 pieces 216 28 60.05 A II b ) 4 ee ) 60.05-61 , 62 , 64 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts ) other than babies' China BNL 1 000 pieces 55 31 . 12 . 85 Official Journal of the European Communities No L 357 / 11 ( ate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 29 61.02 B II e ) 3 aa ) bb ) cc) 61.02-42 , 43 , 44 Women's , girls' and infants ' outer garments : B. Other : Women's , girls ' and infants' ( other than babies') woven suits and costumes ( including coordi ­ nate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of wool , of cot ­ ton or of man-made textile fibres , excluding ski suits China F 1 000 pieces 125 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls and infants' under garments : Women's , girls' and infants' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres China F I 1 000 pieces 1 298 216 31 61.09 D 61.09-50 Corsets , corset-belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : Brassieres , woven , knitted or crocheted China F BNL UK 1 000 pieces 1 298 487 487 68 60.04 A I II a ) b ) c) III a ) b ) c ) d) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Under garments , knitted or crocheted , not elastic or rubber ­ ized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knit ­ ted or crocheted fabrics , not elastic or rubberized China UK Tonnes 55 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made tex ­ tile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 521 271 187 181 284 10 96 25 1 575 No L 357 / 12 Official Journal of the European Communities 31 . 12 . 85 ( Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber State s Units Quantitative limits from 1 January to 31 December 1986 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys' outer garments : Women's , girls and infants' outer garments : B. Other : Men's and boy's woven indus ­ trial and occupational clothing ; women's , girls ' and infants' woven aprons , smock-overalls and other industrial and occu ­ pational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres China D F I BN1 UK IRL DK GR EEC Tonnes 1 516 175 319 104 310 22 51 31 2 528 78 61.01 A II b ) B III V f) 1 g ) 1 2 3 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes , dressing-gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A, 14 B , 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres China (M F I Tonnes 309 331 83 60.05 A II a ) b ) 4 hh ) 11 22 33 44 ijij ) 11 kk ) 11 11 ) 11 22 33 44 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rub ­ berized , other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres China D F Tonnes 260 178 (') See Appendix . 31 . 12 . 85 Official Journal of the European Communities No L 357 / 13 GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 53 China Tonnes51.04 A III a ) F BNL UK 441 3 032 662 Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres 62.03 B II b ) 1 Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or poly ­ propylene , less than 3 m wide ; woven sacks of such strip or the like 51.04-06 62.03-51 , 59 36 China F Tonnes 23651.04 B III Woven fabrics of man-made fibres (continuous ), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02): B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn 51.04-55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 China Tonnes37 56.07 B D F I BNL UK IRL DK GR EEC 1 928 1 003 889 669 1 181 58 835 63 6 626 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of man-made fibres (discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fab ­ rics a ) Of which other than un ­ bleached or bleached China Tomes56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 D F I BNL UK IRL DK GR 578 301 267 201 354 17 251 19 No L 357/ 14 Official Journal of the European Communities 31 . 12 . 85 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven curtains (other than net curtains ) and furnishing articles , of wool , of cotton or of man ­ made textile fibres China I Tonnes 419 59 58.02 ex A B 59.02 ex A 58.02-04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets , carpeting , rugs , mats and matting, and 'Kelem*, *Schu ­ macks' and 'Karamanie' rugs and the like (made up or not): Felt and articles of felt , whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven , knitted or crocheted , carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schu ­ macks' and 'Karamanie' rugs and the like (made up or not ); floor covering , of felt China F Tonnes 208 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres China I Tonnes 421 31 . 12 . 85 Official Journal of the European Communities No L 357 / 15 GROUP III B Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States U nits Quantitative limits from 1 January to 31 December 1986 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubber ­ ized : Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic ma ­ terials Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized , other than those of category 10 , of wool , of cotton or of man-made textile fibres China D F UK 1 000 pairs 4 410 2 756 1 433 (') 67 60.05 All b ) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Clothing accessories and other articles (except garments ), knit ­ ted or crocheted , not elastic or rubberized ; articles (other than bathing costumes ) of knitted or crocheted fabric , elastic or rub ­ berized , of wool , of cotton , or of man-made textile fibres China D Tonnes 843 69 60.04 B IV b)2 cc) 60.04-54 Under garments , knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Women's , girls ' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies' gar ­ ments China F 1 000 pieces 253 ;') See Appendix . No L 357 / 16 Official Journal of the European Communities 31 . 12 . 85 Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : 11 . Other: Men's and boys' suits ( in ­ cluding coordinate suits con ­ sisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits China UK 1 000 pieces 49 80 61.02 A I a ) b ) 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's , girls' and infants' outer garments : A. Babies ' garments ; girls' garments up to and including commercial size 86 : Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres China F UK Tonnes 127 132 82 60.04 B IV a ) c ) 60.04-38 , 60 Under garments , knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Under garments , other than babies', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres China F BN1 UK Tonnes 61 33 66 87 61.10 61.10-00 Gloves , mittens , mitts , stockings , socks and sockettes , not knitted or crocheted China F UK Tonnes 154 77 31 . 12 . 85 Official Journal of the European Communities No L 357 / 17 GROUP III C Cate ­ gory CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 91 62.04 A II B II 62.04-23 , 73 Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Tents China F BNL Tonnes 303 165 110 62.04 A III B III 62.04-25 , 75 Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Woven pneumatic mattresses China F Tonnes 441 No L 357 / 18 Official Journal of the European Communities 31 . 12 . 85 Appendix Supplier country ProvisionsCategory 2 China For fabrics below 115 cm in width (NIMEXE codes 55.09-04 , 05 , 06 , 07 , 08 , 11 , 15 , 32 , .35 , 51 , 53 , 68 and 71 ), the following additional quantities may be exported to the EEC by China : tonnes ) 1986 D 274 F 289 I 128 BNL 194 UK 239 IRL 35 DK 35 GR 18 EEC 1 212 2 China For fabrics for medical gauze (NIMEXE codes 55.09-03 and 10 ), the following additional quantities may be exported to the EEC by China: I tonnes; 1986 D 327 F 248 I 450 BNL 174 UK 261 IRL 18 DK 22 GR 15 EEC 1 515 China2 2 a ) Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made, except Benelux , where the category is merged with category 3 . The following levels apply to Benelux for this category combined with category 3 a ): (tonnes) China 1986 BNL 214 3 China China China 3 a ) Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made , except Benelux , where the category is merged with category 2 . See category 2 a ). Possibility for each of the years 1984 to 1988 to convert 250 000 pieces within the EEC quota into 500 000 singlets (NIMEXE codes 60.04-50 , 58 , 79 and 89 ) as follows : 4 31 . 12 . 85 Official Journal of the European Communities No L 357 / 19 Category Supplier country Provisions 4 (cont 'd) (1 000 pieces ! Pieces of category 4 Number of singlets D 70 140 F 58 116 I 37 74 BNL 25 50 UK 48 96 IRL 2,5 5 DK 6 12 GR 3,5 7 EEC 250 500 5 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the Community and the United Kingdom: Jerseys and pullovers of fine animal hair ( for the United Kingdom these sub-limits also cover the same products made of wool ): {pieces) 1986 EEC 53 540 UK 11 900 6 China The following additional quantities of shorts (NIMEXE codes 61.01-62 . 64 and 66 ) may be exported by China to the EEC: (1 000 pieces ) 1986 D 240 F 123 I 94 BNL 81 (&gt;) UK 118 IRL 6 DK 24 GR 10 EEC 696 (') For Benelux , the quantities are added to the Benelux quota for category 6 . 6 China The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Long trousers : ( 1 000 pieces) 1986 BNL 482 20 China See category 39 . No L 357 / 20 Official Journal of the European Communities 31 . 12 . 85 Category Supplier country Provisions 39 China The quantitative limits prescribed in the Annex include bed linen of category 20 . The following sub-limits apply within the quantitative limits prescribed in the Annex for France : Household linen other than embroidered : (tonnes) 1986 F 184 The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Benelux : (tonnes) 1986 BNL 46 19 China The quantitative limits prescribed in the Annex include cotton handkerchiefs of category 89 . The quantitative limits prescribed in the Annex include women's outer wear , other , of category 81 . 78 China 10 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the United Kingdom : Knitted gloves , mittens and mitts of former category 10 (coated or impregnated ) (NIMEXE code 60.02-40 ): (1 000 pairs ) 1986 UK 220 58 China For Greece , further consultations will be held on imports . For the Federal Republic of Germany , 19 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair , except in the case of categories 13 , 23 , 24 , 26 , 73 , 67 , 76 and 83 . 31 . 12 . 85 Official Journal of the European Communities No L 357 / 21 ANNEX B Breakdown of 1986 outward processing trade objectives between Member States Units Category EEC Federal Republic of Germany France Italy Benelux UK Ireland Denmark Greece 1 000 pieces 6 831 327 212 172 120     1 000 pieces 7 212 83 54 44 31     1 000 pieces 8 7-32 288 187 151 106     1 000 pieces 21 513 202 131 106 74     1 000 pieces 26 337        tonnes 76  342       